The plaintiff in error, hereinafter called defendant, was convicted in the district court of *Page 404 
Tillman county of assault and battery, and was sentenced to pay a fine of $100 and to serve 30 days in the county jail.
Defendant was charged with assault and battery with a dangerous weapon with intent to do bodily harm, and was convicted of the included offense of assault and battery.
No briefs in support of the appeal have been filed. An examination of the record discloses that at the time charged, defendant, who assisted in an automobile repair shop, had a dispute with one Lee Higgs in reference to some work, during the course of which he struck Higgs in the head with an iron pulley, inflicting a serious wound and a slight fracture of the skull. The jury was extremely lenient under the circumstances shown by the record. The testimony would sustain a conviction for the higher offense. There is no material error apparent.
The case is affirmed.